The opinion of the court was delivered by
Scudder, J.
Upon these facts, proved at the trial, it was conceded by both parties, and charged by the court that, if *483the policy had been made in the name of Perrin, and the loss were payable to him, he could not recover against the company, because there was no legal delivery to him — no acceptance by him, and no payment of the premium, which it was agreed should be paid, or secured to be paid, at the time the policy was delivered.
By the terms of the policy, the premium must be prepaid ; and, by the agreement between Perrin and the company’s agent, the policy was not to be delivered and become effectual until the premium was paid. Admitting that Buckley had the power to waive the express condition of the policy requiring the prepayment of the premium, there was no such waiver. It was not asked or conceded. Perrin merely held the policy in his possession until he could examine it; or, to use his own expression, “ look into the standing of the company.” He distinctly refused to accept the policy and settle for it, until he was satisfied. This was, in effect, postponing the delivery, the acceptance, and the payment of the premium until a future time, and to this the company, by their agent, Buckley, assented. The condition for prepayment remained, and the company was entitled to notice of acceptance and prepayment of the premium before the contract for insurance was complete. After Perrin had rejected the policy it remained in his hands, not as an executed contract of insurance, but as a proposal to insure which he must accept by payment of the premium, before the company would be bound. His mere silence will not be construed into an acceptance. He must do the act required, to signify his acceptance. He must pay the premium. The contract must be so construed as to preserve mutuality, which is the manifest purpose of this policy and of the acts of the company’s agent. It was never intended to be executed on the one side and unexecuted on the other. It was to be complete on both sides at the time of delivery. I know that courts have gone to great lengths in holding the constructive delivery of executed policies of insurance, and have given a liberal construction to policies *484and to the authority of agents to waive conditions for the benefit of the assured. It is just, in many cases, that it should be so. But none have gone to the extent of holding insurers under facts like those above stated. It will be sufficient to refer to some of the cases in which these points are discussed, without an extended review. Myers v. Keystone Ins. Co., 27 Penn. 268 ; Wood v. Poughkeepsie Ins. Co., 32 N. Y. 619 ; Sheldon v. Atlantic F. and M. Ins. Co., 26 Ib. 460 ; Xenos v. Wickham, 2 L. R. H. L. 296 ; Angel Life and Fire Ins. Co., § 32, § 39, &c. ; Bliss L. Ins., § 162, &c. ; Markey v. Mutual Benefit Life Ins. Co., 103 Mass. 78 ; Hoyt v. Mutual Benefit L. Ins. Co., 98 Ib. 539 ; Hallock v. Insurance Co., 2 Dutcher 268 ; Bidwell v. St. Louis Fl. Dock Co., 40 Mo. 42 ; Bradley v. Potomac Fire Ins. Co., 32 Md. 108.
It is important to determine this part of the case, because if the policy would have been good if Perrin were the assured party, then, a fortiori, it would be good to Collerd, the plaintiff, who took the policy without actual notice of the infirmity in the delivery and the non-payment of the premium.
But the policy was not good in Perrin’s hands, and we must, therefore, consider the special exception which touches the plaintiff’s position in this cause, as a holder of the policy without actual notice.
The defendant excepted to that part of the charge wherein the court say that if the policy were delivered to Collerd before the fire, in pursuance of the arrangement between him and Perrin for insurance, and Collerd did not know, until after the fire, how Perrin held the policy, that the company would be bound.
The position taken by the plaintiff’s counsel is a strong one: that the company having executed the policy, which contained an acknowledgment of the receipt of the premium, and placed it in the custody of Perrin, thereby giving him an apparent right to dispose of it, are conclusively bound *485when it has been accepted and relied upon in good faith by Collerd, who w'as the person assured in the policy.
It is answered that the expression in the policy, “ that The Millville Mutual Marine and Fire Insurance Company, of Millville, N. J., in consideration of one hundred and twelve dollars, do insure Abraham Collerd against loss or damage by fire to the amount of two thousand dollars,” is not, in terms, a receipt for the premium. But it is, in form, an acknowledgment of a consideration for the contract of insurance, and is sufficient to sustain the promise to pay in case of loss.
It is claimed by the plaintiff that this receipt is conclusive upon the authority of Basch v. Humboldt Ins. Co., 6 Vroom 429. In that case the policy was duly executed and delivered, and the court held that the company was estopped from setting up the non-payment of the premium, for the purpose of avoiding the instrument. But here the facts show that the policy was not actually delivered and accepted, and that there was no contract of insurance.
The defendant’s insistment that the policy delivered to the plaintiff contained an endorsement, “ make your check payable to the order of the company — premium, $112,” and that this was notice to the plaintiff that the premium had not been paid, is not tenable. As the premium w'as to be paid by Perrin, which was known both to Buckley and Collerd, it cannot be said that this endorsement was notice to Collerd that he was expected to pay the premium, nor that it was unpaid. If the policy had been regularly delivered to Perrin, the plaintiff Collerd, had the right to assume that this condition had been complied with according to the arrangement of the parties.
The question comes, therefore, to this simple proposition: What effect had the position of Perrin, with reference to this policy, upon Collerd, the plaintiff? Is he in any better position for the recovery of his loss under it than Perrin would be, if he were the assured party ?
*486It is clear that Perrin was not the agent of the company in effecting this insurance, for Article II of the policy says-that “ it is a part of this contract that any person or persons-other than the assured, who may have procured this insurance to be taken by this company, shall be deemed to be the-agent or agents of the assured named in this policy, and not of this company, under any circumstances whatever, or in any transaction relating to this insurance.”
By these express terms of the policy which was held by the plaintiff, he was told that Perrin was his agent, and lie-assented to it when he took the policy. But he was also the-plaintiff’s agent in procuring that insurance to be taken by the company, by his own express engagement for that purpose, for it was a part of their agreement for renting the-insured property, that Perrin should procure insurance in* Collerd’s name.
The general principle of agency is, that notice of facts to* an agent is constructive notice thereof to the principal himself, where it arises from, or is at the time connected with,, .the subject matter of his agency. All his acts and knowledge-in that particular business are obligatory upon the principal.. Story on Agency, § 140.
.An apparent exception is found to this rule in cases where-insurance is effected through a broker, who is acting for the-assured. It was held in Dalzel v. Mair, 1 Camp. 532, in an* action by the assured against the underwriters for a return of the premium on a policy effected by an insurance broker, that the policy was conclusive evidence of the receipt of the premium by the defendant. For this there is a reason given :. because the receipt in the policy accredits the broker with his principal to that amount, and he shall not afterwards, as between himself and the principal, be allowed to say that the-broker never paid him. There are usually dealings between insurance brokers and underwriters, upon which credits may be based between them, of which the principal can have no knowledge. The underwriters, by their receipted policy,. *487enable the broker to obtain a false credit with his principal, and are therefore estopped to deny their receipt. This involves another principle besides the mere question of agency. And the rule applies in cases where there has been an actual delivery and acceptance of the policy.
But in this case the agent, in his own wrong, obtained possession of a policy of insurance, and without any right to it in himself or in his principal, fraudulently passed it over to him as a valid policy, without the knowledge of the insurers. As the agent had no right in the policy, he could transfer none to his principal. His delivery to Collerd was a fraud upon the company, and as between two innocent parties, the principal must be held to have acquired no title to the policy by the wrong of his agent, Perrin. Another ground of exception is, that the judge refused to charge the jury that the tender of the premium made to Buckley after the fire, was not sufficient.
The refusal to charge as requested was erroneous, for, admitting the tender to have been made in proper form, it was too late after the property was destroyed by fire to accept the policy and pay the premium. It was no longer the subject of insurance. Besides, there had been no extension of the time of payment for the policy. It was at the peril of the assured that Perrin held the question of acceptance open for advisement. By the agreement of Perrin and Buckley, the premium was to be paid at the time the policy was delivered and accepted. When the offer to accept was made, the condition had changed — the property was destroyed, and it was too late.
The court submitted to the jury these two facts: First — • Whether Collerd knew of the arrangement between Buckley and Perrin by which the latter' held the policy without delivery and acceptance. And, second — Whether there was a tender made of the premium after the fire, as the determining points in the case, and charged upon the law as above stated, for the purpose of having these questions decided upon *488the errors assigned. The jury having found these facts in favor of the plaintiff, the questions of law are fully presented, and the judgment for the plaintiff is reversed.
For affirmance — None.'
For reversal — The Chancellor, Chief Justice, Depue, Scudder, Van Sycicel, Woodhull, Clement, Dodd, Green, Lilly, Wales — 11.